Citation Nr: 1243362	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  08-30 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for left ventricular hypertrophy.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and M.F.



ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1953 to November 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which denied service connection for the claimed disabilities.

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in July 2011.  Notably, the Veteran also testified at an RO hearing in November 2010.  A copy of both hearing transcripts has been associated with the claims file.  The Board subsequently remanded the issues on appeal for further development in October 2011.  That development has been completed, and the case returns to the Board for further review.

The Veteran's Virtual VA file has also been reviewed as part of his appeal.


FINDINGS OF FACT

1.  Hypertension is not etiologically related to service.

2.  Left ventricular hypertrophy is not etiologically related to service.

3.  Headaches are not etiologically related to service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  Left ventricular hypertrophy was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. § 3.303 (2012).

3.  Headaches were not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

A.  Duty to Notify

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2012).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

Prior to the initial adjudication of the Veteran's claims, a letter dated in September 2007 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  He was also notified of the criteria for establishing an effective date and disability rating.  Therefore, he received complete notice regarding his claims for service connection.

B.  Duty to Assist

The Veteran's service treatment records, VA treatment records, private treatment records, VA authorized examination reports, lay statements, and hearing transcripts have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's left ventricular hypertrophy, hypertension, and headaches.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with the opportunity to submit evidence and arguments in support of his claims.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  As such, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

Service Connection

A.  Applicable Law

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  In addition, certain chronic diseases, including hypertension, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2012).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza at 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

B.  Hypertension

The Veteran underwent an enlistment examination in December 1952.  No relevant abnormalities were noted on examination.  The Veteran's blood pressure was 110/70.  In August 1961 the Veteran's blood pressure was 150/100, and he was noted to have essential hypertension.  During his October 1961 separation examination, blood pressure was 124/86.  The Veteran was noted to have a history of high blood pressure on occasion, along with nervousness, depression, and excessive worry.

Private treatment records show a blood pressure reading of 140/100 in December 1968.  The Veteran has received intermittent treatment for hypertension since that time.  

The Veteran was afforded a VA examination in December 2007.  The Veteran reported a history of hypertension since the 1950's.  Over the years he has been treated with different medications.  Based on a review of the claims file, a history provided by the Veteran, and a physical examination, the examiner diagnosed essential hypertension.  However, he concluded that this was less likely than not that this was related to service.  This was based on the fact that while the Veteran had elevated blood pressure in service, no diagnosis of hypertension was made.  

The Veteran testified at an RO hearing in November 2010 and a Travel Board hearing in July 2011.  He stated that his high blood pressure started in 1957 and that he had experienced chronically high blood pressure since that time.  He felt that his physicians in service discounted his complaints at the time.  After service, he was first treated in November 1968.

The Veteran was afforded another VA examination in October 2012.  The claims file was reviewed by the examiner, who noted a diagnosis of hypertension in the 1960's.  Based on this review, as well as a history provided by the Veteran and a physical examination, the examiner diagnosed essential hypertension.  He further concluded that this condition was less likely than not related to service.  He noted that the Veteran's only elevated blood pressure reading in service was taken in 1961 in connection with treatment for a headache.  At the time of separation, blood pressure was normal.  Subsequently, hypertension was noted in 1968, and active treatment began in 1971.  The examiner stated that one elevated reading in service 10 years before active treatment does not establish a service-connected relationship.

Based on the evidence of record, the Board finds that service connection for hypertension is not warranted.  Although the Veteran is currently diagnosed with the condition, the overall weight of the evidence is against a finding that it is related to service.  Specifically, both the December 2007 and October 2012 VA examiners concluded that hypertension was less likely than not related to service.

Notably, the December 2007 VA examiner's opinion is afforded little probative value because he did not acknowledge the diagnosis of hypertension contained in the Veteran's records.  However, the October 2012 examiner noted this finding, but also noted that the Veteran was treated for a headache at the time, and concluded that this single elevated blood pressure reading was not enough to establish a relationship between hypertension diagnosed in 1968 and service.  There is no competent medical opinion to refute these conclusions or to otherwise suggest that hypertension is related to service.

The Board has considered the Veteran's own statements made in support of his claim.  In this case, the Veteran reported that he had experienced hypertension since the 1950's.  However, the available records do not document hypertension prior to 1961, and the Veteran has not demonstrated the necessary medical knowledge or expertise to diagnose hypertension on his own.  Therefore, his statements regarding the onset of hypertension are not competent.  Moreover, while the Veteran has asserted that he has had hypertension since service, he has not offered an account of symptoms specific to hypertension that he experienced between the time of his discharge and his treatment for hypertension in 1968.  Therefore, service connection based on continuity of symptomatology is not warranted.

C.  Left Ventricular Hypertrophy

The Veteran underwent an enlistment examination in December 1952.  He reported a prior history of chest pain.  However, no relevant abnormalities were noted on examination.  Additional records dated August 1955, March 1956, February 1957, and September 1958 document complaints of chest pain.  On the Veteran's October 1961 separation examination report, it was noted that the Veteran suffered from chest pain in 1958, responded to treatment, and had no complications or sequalae.

The Veteran was diagnosed with left ventricular prominence in December 1968.  These findings are again noted in October 1977 and January 2000.  

A December 2007 VA examination concluded that left ventricular hypertrophy was related to hypertensive cardiovascular disease.

The Veteran testified at an RO hearing in November 2010, and a Travel Board hearing in July 2011.  With respect to his left ventricular hypertrophy, he noted that his condition may have been brought on by his hypertension.

The Veteran underwent a VA examination in October 2012.  The examiner reviewed the claims file, obtained a history from the Veteran, and conducted an examination.  Based on these findings, the examiner diagnosed left ventricular hypertrophy and cardiomegaly.  However, he stated that these conditions were less likely than not related to service.  This was based on findings that showed the Veteran did not have any clinically treated heart disease.  He had no angina, myocardial infarction, coronary artery disease, cardiac catheterization, or coronary stenting.  Chest pain noted in July and August 1955 was noted to be secondary to anger issues.  Chest pain in March 1956 was secondary to anxiety neurosis.  Additional reports in February 1957, September 1958, and October 1961 showed a history of chest pain with normal physical examinations.  Chest x-rays from 1958 and 1961 showed no abnormalities.  The examiner concluded that the service treatment records had a low index for any cardiac etiology for the Veteran's chest symptoms.

Based on the evidence of record, the Board finds that service connection for left ventricular hypertrophy is not warranted.  The Board notes that the Veteran reported a history of chest pain prior to service at the time of his enlistment examination.  However, a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  In this case, no specific abnormalities were noted at the time of the Veteran's enlistment examination.  The U.S. Court of Appeals for Veterans Claims (Court) has held on multiple occasions that lay statements by a veteran concerning a preexisting condition, alone, are not sufficient to rebut the presumption of soundness.  See e.g., Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).  Therefore, he is presumed sound upon entry into service.

Although the Veteran is diagnosed with left ventricular hypertrophy, the overall weight of the evidence is against a finding that it was incurred in service.  Specifically, as noted by the October 2012 VA examiner, chest pain in service was felt to be related to non-cardiac origins, and the Veteran does not currently have any clinically treated heart disease that would result in chest pain.  This opinion was based on a review of the claims file, a history provided by the Veteran, and a physical examination.  There is no other competent medical opinion to refute these conclusions or to otherwise suggest that left ventricular hypertrophy is related to service.

The Board has again considered the Veteran's own statements made in support of his claim.  However, the Veteran has not demonstrated the necessary medical knowledge or expertise to diagnose ventricular hypertrophy on his own.  Therefore, his statements regarding the onset of the condition in service are not competent.  Moreover, while the Veteran has asserted that he has had ventricular hypertrophy  since service, he has not offered an account of symptoms specific to that condition that he experienced between the time of his discharge and his diagnosis in 1968.  

The Board also notes that there is evidence relating the Veteran's ventricular hypertrophy to his diagnosed hypertension.  However, as discussed above, service connection for hypertension is not warranted.  Therefore, service connection for ventricular hypertrophy on a secondary basis is not appropriate.  See 38 C.F.R. § 3.310.

D.  Headaches

The Veteran underwent an enlistment examination in December 1952.  He reported a prior history of chest pain.  However, no relevant abnormalities were noted on examination.  Additional records show complaints of headaches in December 1957, twice in May 1959, October 1960, November 1960, and August 1961.  On the Veteran's October 1961 separation examination report, no abnormalities were noted.

The Veteran was treated for a tension headache in July 1971.

The Veteran testified at an RO hearing in November 2010.  He stated that he occasionally had headaches secondary to his allergies.  However, his headaches in service were not the result of allergies.  His current headaches occurred once or twice per week, in either the front or the back of the head, and lasted one to two hours.  Some were related to allergies, while others were not.  He did not treat his condition aside from treatment of his allergies.  He had experienced headaches continuously from the time he was discharged from service.

The Veteran was afforded a VA examination in January 2011.  The claims file was reviewed by the examiner, who noted a history of headaches in service.  The examiner also obtained a history from the Veteran and conducted an examination . Based on these findings, he diagnosed the Veteran with tension headaches which were less likely than not related to service.  The examiner stated that there was not enough evidence in the service treatment records to indicate over 50 years later that his current headaches are related to service.

At his July 2011 Travel Board hearing, the Veteran stated that he had experienced headaches during service and ever since service.

The Veteran was afforded a VA examination in October 2012.  The examiner reviewed the claims file, obtained a history from the Veteran, and conducted a physical examination.  Based on these findings, he diagnosed the Veteran with tension headaches, but concluded that they were less likely than not related to service.  He noted that the Veteran's documented headaches in service had varying causes.  In December 1957, the Veteran's complaints were vague.  In May 1959, he had occipital headaches possibly due to vision issues.  In October and November of 1960, headaches were felt to be due to job and financial stress.  In August 1961, the Veteran was diagnosed with a "nervous headache."  The examiner also noted a diagnosed tension headache in 1971.  His current CT scan was normal.  The examiner stated that there was no convincing clinical evidence to establish chronicity or severity of headaches, and the nature of the headaches was not consistent.  That is, they appeared differently with each encounter.  The Veteran's tension headache in 1971 was mostly from stress, which happens to everyone on occasion and is not specifically connected to service.

Based on the evidence of record, the Board finds that service connection for headaches is not warranted.  Although the Veteran is currently diagnosed tension headaches, the overall weight of the evidence is against a finding that they are related to service.  Specifically, both the January 2011 and October 2012 VA examiners concluded that hypertension was less likely than not related to service.

Notably, the December 2007 VA examiner's opinion is afforded little probative value because he only noted a lack of evidence.  The failure of the physician to provide an adequate basis for his/her opinion affects the weight or credibility of the evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  

However, the October 2012 provided a detailed and thorough rationale in concluding that current tension headaches were not related to service, to include headaches noted in service.  There is no competent medical opinion to refute these conclusions or to otherwise suggest that hypertension is related to service.

The Board has considered the Veteran's own statements made in support of his claim.  Notably, the Veteran has reported experiencing headaches in service and on a consistent basis since that time.  The Board notes that the Veteran is competent to identify headaches as they are based on his own observations and require no special expertise, knowledge, or training to identify.  However, while the Board acknowledges that the Veteran is competent to provide evidence of his own experiences, the fact that he only complained of headaches once since his discharge from service, despite documented treatment for various conditions since the 1960's, weighs heavily against the claim he now makes that he has had problems ever since service.  The Board is not holding that corroboration is required.  Rather, the Board finds his assertions to be less credible than the negative contemporaneous records.  The Board notes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  However, with respect to a merits review, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  As such, the Board finds that the probative evidence is against the claim based on continuity of symptomatology.  The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for the pertinent chronic disability for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).


ORDER

Service connection for hypertension is denied.

Service connection for left ventricular hypertrophy is denied.

Service connection for headaches is denied.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


